DETAILED ACTION
This Non-Final Office Action is in response to the above identified patent application filed on December 31, 2020.  Claims 1 – 14 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 5, 6, 8, 9, 11, 12, 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0157115 A1) to Smith in view of (U.S. Patent Number 5,176,452) to Stern.
Regarding claim 1, Smith discloses the backpack (100), comprising: 
an adjustable frame (102) comprising at least one reinforcement stay (106 & 108) having the first side (i.e. Front Side of (106 & 108) in Figure 4), the second side (i.e. Rear Side of (106 & 108) in Figure 4) opposite the first side (i.e. Front Side of (106 & 108) in Figure 4), and the longitudinal axis (i.e. Vertical Axis in Figure 4).
However, Smith does not explicitly disclose an asymmetrical flex material configured such that the flexural modulus of the at least one reinforcement stay (106 & 108) in the first direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the first side becomes concave, is greater than a flexural modulus of the at least one reinforcement stay in a second direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the second side becomes concave, and wherein the second direction is opposite the first direction, wherein the backpack is configured such that the at least one reinforcement stay can be selectively oriented in either a first orientation or a second orientation, wherein, in the first orientation, the first side of the at least one reinforcement stay faces toward a 
Stern teaches wherein the at least one reinforcement stay (41A) comprises an asymmetrical flex material (i.e. Metal or Plastic) (See Column 3, lines 11 & 12) configured such that the flexural modulus (i.e. Ability for Material to Bend) of the at least one reinforcement stay (41A) in the first direction (i.e. Upward Flexed Deep U-Shape Direction in Figure 7 & 9), in which the at least one reinforcement stay (41A) flexes about the longitudinal axis such that the first side becomes concave (See Figures 7 & 9), is greater than the flexural modulus (i.e. Ability for Material to Bend) of the at least one reinforcement stay (41) in the second direction (i.e. Downward Flexed Slight U-Shape Direction Figures 5A, 5B & 6), in which the at least one reinforcement stay (41) flexes about the longitudinal axis such that the second side becomes concave (43), and wherein the second direction (i.e. Downward Flexed Slight U-Shape Direction Figures 5A, 5B & 6) is opposite the first direction (i.e. Upward Flexed Deep U-Shape Direction in in Figures 7 & 9) (See Column 4, lines 67 & 68), wherein the pack (11) is configured such that the at least one reinforcement stay (41 / 41A) can be selectively oriented in either the first orientation (See Figure 7) or the second orientation (See Figures 1, 5A & 5B), wherein, in the first orientation, the first side of the at least one reinforcement stay (41 / 41A) faces toward a wearer of the pack (11), and wherein, in the second orientation (See Figures 7 & 9), the second side of the at least one reinforcement stay (41A / 41) faces toward the wearer of the pack (11) (See Column 4, lines 36 – 41). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make an asymmetrical flex material configured such configured such that the at least one reinforcement stay can be selectively oriented in either a first orientation or a second orientation, wherein, in the first orientation, the first side of the at least one reinforcement stay faces toward a wearer of the backpack, and wherein, in the second orientation, the second side of the at least one reinforcement stay faces toward the wearer of the backpack as taught by Stern with the backpack of Smith in order to assist and aid the bag with self-rolling.
 
Regarding claim 3, Smith as modified by Stern discloses wherein the asymmetrical flex material (i.e. Metal or Plastic) (See Column 3, lines 11 & 12).
However, Smith as modified by above does not explicitly disclose wherein the asymmetrical flex material is configured to be subjected to repeated bending and release cycles at 50% of a force required to break the asymmetrical flex material without breaking the asymmetrical flex material. 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the asymmetrical flex material configured to be subjected to repeated bending and release cycles at 50% of a force required to break the asymmetrical flex material without breaking the asymmetrical flex material, since it 

Regarding claim 4, Smith as modified by above discloses (i.e. Metal or Plastic) (See Column 3, lines 11 & 12).
	However, Smith as modified by above does not explicitly disclose wherein the asymmetrical flex material is configured to be subjected to repeated bending and release cycles at 50% of a force required to break the asymmetrical flex material without breaking the asymmetrical flex material for up to 5,000 flex and release cycles.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the asymmetrical flex material configured to be subjected to repeated bending and release cycles at 50% of a force required to break the asymmetrical flex material without breaking the asymmetrical flex material for up to 5,000 flex and release cycles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 5, Smith discloses wherein the adjustable frame (102) comprises the plurality of reinforcement stays (106 & 108) (See Figures 3 & 4).  

Regarding claim 6, Smith discloses wherein the adjustable frame (102) is an external frame (See Figure 4).

Regarding claim 8, Smith as modified by above does not explicitly disclose wherein the flexural modulus of the at least one reinforcement stay (41A / 41) in the first direction relative to the second direction is from 1.5:1 to 6:1.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the flexural modulus of the at least one reinforcement stay (41A / 41) in the first direction relative to the second direction is from 1.5:1 to 6:1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9, Smith discloses the backpack (100), comprising: at least one reinforcement stay (106 & 108) having the first side, the second side opposite the first side, and the longitudinal axis (See Figures 3 & 4).
However, Smith does not explicitly disclose wherein the at least one reinforcement stay comprises an asymmetrical flex material configured such that a flexural modulus of the at least one reinforcement stay in a first direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the first side becomes concave, is greater than the flexural modulus of the at least one reinforcement stay in the second direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the second side becomes concave, and wherein the second direction is opposite the first direction, wherein the pack is configured such that the at least one reinforcement stay can be selectively oriented in either the first 
Stern teaches the at least one reinforcement stay (41A) comprises an asymmetrical flex material (i.e. Metal or Plastic) configured such that the flexural modulus (i.e. Ability for Material to Bend) of the at least one reinforcement stay (41A) in a first direction (i.e. Upward Flexed Deep U-Shape Direction Figures 7 & 9), in which the at least one reinforcement stay (41A) flexes about the longitudinal axis such that the first side becomes concave (See Figures 7 & 9), is greater than the flexural modulus (i.e. Ability for Material to Bend) of the at least one reinforcement stay (41) in the second direction (i.e. Downward Flexed Slight U-Shape Direction Figures 5A, 5B & 6), in which the at least one reinforcement stay (41) flexes about the longitudinal axis such that the second side becomes concave (43), and wherein the second direction (i.e. Downward Flexed Slight U-Shape Direction Figures 5A, 5B & 6) is opposite the first direction (i.e. Upward Flexed Deep U-Shape Direction Figures 7 & 9), wherein the pack (11) is configured such that the at least one reinforcement stay (41) can be selectively oriented in either the first orientation (See Figures 7 & 9) or the second orientation (i.e. Downward Flexed Slight U-Shape Direction Figures 5A, 5B & 6), wherein, in the first orientation (See Figure 7), the first side of the at least one reinforcement stay (41A) faces toward a wearer of the pack (11), and wherein, in the second orientation (See Figures 1,5A & 5B), the second side of the at least one reinforcement stay (41) faces toward the wearer of the pack (11) (See Column 4, lines 36 – 41). 
configured such that a flexural modulus of the at least one reinforcement stay (106 & 108) in a first direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the first side becomes concave, is greater than a flexural modulus of the at least one reinforcement stay in a second direction, in which the at least one reinforcement stay flexes about the longitudinal axis such that the second side becomes concave, and wherein the second direction is opposite the first direction, wherein the backpack is configured such that the at least one reinforcement stay can be selectively oriented in either a first orientation or a second orientation, wherein, in the first orientation, the first side of the at least one reinforcement stay faces toward a wearer of the backpack, and wherein, in the second orientation, the second side of the at least one reinforcement stay faces toward the wearer of the backpack as taught by Stern with the backpack of Smith in order to assist and aid the bag with self-rolling.
	
Regarding claim 11, See Claim 3 rejection above.
 
Regarding claim 12, See Claim 4 rejection above. 

Regarding claim 13, See Claim 5 rejection above.

Regarding claim 14, See Claim 8 rejection above.  

Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0157115 A1) to Smith and (U.S. Patent Number 5,176,452) to Stern as applied to claim 1 above, and further in view of (U.S. Patent Number 3,276,041) to Jonas.
Regarding claim 2, Smith as modified by Stern discloses wherein the asymmetrical flex material (i.e. Metal or Plastic) (See Column 3, lines 11 & 12).
However, Smith as modified by above does not explicitly disclose being configured to increase the stiffness of the adjustable frame by a factor of from 2:1 to 5:1.  
Jonas teaches the stiffness by the factor of approximately 4:5 (See Column 44 – 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the stiffness by the factor of approximately 4:5, since it has been held that where the general conditions of a claim are discloses in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 10, See Claim 2 rejection above.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Publication Number 2015 / 0157115 A1) to Smith and (U.S. Patent Number 5,176,452) to Stern as applied to claim 1 above, and further in view of (U.S. Patent Number 5,236,112) to Robinson et al.

Robinson et al., teaches the adjustable frame (20) is an internal frame (22) (See Column 3, lines 3 – 10) (See Figures 1, 2 & 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the adjustable frame an internal frame as taught by Robinson et al., with the backpack of Smith in order to provide protection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.L.V/Examiner, Art Unit 3734                                                                                                                                                                                                        
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734